Citation Nr: 9908803	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating on an extra-schedular 
basis for right inguinal hernia, currently rated as 
noncompensably disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).

In August 1998, the Board denied entitlement to an increased 
rating for the veteran's right inguinal hernia on a schedular 
basis, and REMANDED the case to the RO to determine whether 
an increased rating was warranted on an extra-schedular 
basis.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the issue on appeal has been obtained.

2.  The veteran's right inguinal hernia is not shown to have 
resulted in an unusual or exceptional disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The requirements for an extra-schedular rating for right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);38 C.F.R. § 3.321(b), & Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right inguinal hernia precludes 
him from holding a job.  The Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

In its August 1998 decision, the Board concluded that an 
increased rating for the veteran's right inguinal hernia was 
not warranted on a schedular basis.  See 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 4.114, Diagnostic Code 7338 
(1998).  The Board also REMANDED the case for additional 
development, including offering the veteran an opportunity to 
submit employment records in support of an extraschedular 
evaluation.

In order to warrant an increased rating on an extra-schedular 
basis, there must be something unusual about the veteran's 
service-connected disability that sets him apart from other 
veterans with the same type of disability.  Under 38 C.F.R. 
§ 3.321(b) (1998), an extra-schedular rating may be assigned 
when the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

With respect to the issue of whether or not the veteran's 
disorder causes marked interference with employment, the 
Board notes that in a November 1996 statement the veteran 
indicated that he was unable to hold a job due to his hernia.  
During the December 1996 VA examination the veteran repeated 
his assertion that because of his hernia he could not perform 
any physical labor.  

In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that, 
where a veteran has testified that his service-connected 
disability has caused him to lose time from work, the VA must 
attempt to obtain employment records verifying the veteran's 
contentions or, at a minimum, advise the veteran of the 
importance of the records to his claim and inform him that he 
has the ultimate responsibility for obtaining and submitting 
such records.  In accordance with that case, the RO sent a 
letter to the veteran in September 1998 requesting that he 
provide employment records to verify his claim that his right 
inguinal hernia affected his employment.  He was advised that 
failure to provide the requested information would result in 
his case being decided on the evidence already of record.  
The veteran, however, did not respond to the request.  
Looking to the evidence of record, the Board finds no basis 
for concluding that the disorder causes marked interference 
with employment other than the veteran's statements.

The Board also finds no basis for concluding that the 
disorder has required frequent hospitalizations.  Although 
the veteran has stated that he has had problems with his 
condition ever since leaving service, there is no indication 
that he has been hospitalized for treatment associated with 
his right inguinal hernia since his discharge from service in 
1972.  In summary, the Board finds that evidence shows that 
the veteran's right inguinal hernia has not resulted in an 
unusual or exceptional disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that an extra-
schedular rating for the service-connected right inguinal 
hernia is not warranted.


ORDER

An extra-schedular rating for right inguinal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




 
- 2 -


- 1 -


